TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00344-CV



                  In re Texas Department of Family and Protective Services




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Texas Department of Family and Protective Services (TDFPS) filed this

petition for writ of mandamus. Subsequently, TDFPS filed this unopposed motion to withdraw the

petition, stating that the parties have reached an agreement that renders the subject matter of the

petition moot. Accordingly, we dismiss the petition for writ of mandamus.




                                             ____________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: August 1, 2007